Souris, J.
(concurring). If, as Mr. Justice O’Hara writes, the term “ ‘leave of absence’, generally speak*287ing, means a temporary authorized release from one’s duty for a stated period with the right or duty to return at the end thereof”, I cannot discern the logic by which he concludes that the legislature modified that meaning in any way by expressly defining “leave-of absence”, as used in section 29(1) (d) of the Michigan employment security act,  to mean “an authorized absence from employment with an assurance of reemployment by the employing unit.” It is my opinion that the legislative language we are obliged to construe effectively distinguished leaves of absence “with an assurance of reemployment” and those without such assurance or without, in Justice O’Hara’s language, “the right or duty to return”.
A leave -of absence from employment without assurance of reemployment is not an anomaly, as it is suggested to be. In the practical world of commercial and industrial life in which we live, not infrequently such leaves are granted by employers and accepted by employees with potential mutual benefit. The employer may benefit in the event an already trained and valued employee on such'leave is reemployed. The employee, on the other hánd, may benefit during such leave of absence from continuation of group life and sickness and accident insurance policies and, in the event reemployment occurs, preservation of accrued pension and seniority rights. Indeed, the collective bargaining representative of the claimants herein expressly recognized the practical fact that such leaves of absence without assurance of reemployment occur in commerce and industry with some regularity. The union contract applicable at the time these claims arose, which is pertinently quoted in Justice O’Hara’s opinion, p 280, supra, provides that, with only two exceptions, *288unpaid leaves of absence granted by the company do not include an assurance of reemployment. It cannot be doubted that the parties to that contract, had they desired to do so, could have provided, instead, that leaves of absence, at least for pregnancy, do include, automatically, assurances of reemployment. This is not to suggest that their failure to do so, or their choice of the language actually used in the contract, can affect our interpretation of the statutory provision, but I do suggest that the contract as written supports my contention that leaves of absence from employment without assurance of reemployment are not uncommon. The legislature has made it clear that the proviso clause of section 29(1) (d) does not apply to such leaves but only applies to leaves of absence from employment with an assurance of reemployment.
I agree with Mr. Justice Otis M. Smith that the statute does not require proof that the assurance of reemployment was by “sure, certain and definite” commitment. The fact of such assurance may be proved as any other fact essential to a claim may be proved, if need be by circumstantial evidence. As I read this record, however, I do not find even circumstantial evidence to support the appeal board’s findings of fact that such assurances of reemployment were given claimants. Hence, I must cast my vote to affirm the circuit judge’s reversal of the awards made by the appeal board.
T. M. Kavanagh, C. J., concurred with Souris, J'.